 SAKRETE OF NORTHERN CALIFORNIA,INC.293August 9 that Steffan would have to be discharged,did not have knowledge onAugust 9,that the charge had been filed.In sum,General Counsel has failed to support the allegations of the complaintby substantial evidence on the record considered as a whole.For the reasons Ihave stated,I shall recommend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.Respondent Harris-Hub Company,Inc., is engaged in commerce within themeaning of Section 2(6) of the Act.2.Respondent has not engaged in conduct violative of Sections 8(a) (1) and(4) of the Act.RECOMMENDED ORDERIt is recommended that the Board issue an order dismissing the complaint inits entirety.Sakrete of Northern California,Inc.andFreight,Construction,General Drivers and Helpers,Local 287, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America.'Case No. 2O-CA-2069.April 24, 1963ORDER ON MOTIONOn January 22, 1963, the Board issued its Supplemental Decisionand Order (140 NLRB 765) in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices and ordering it to cease and desist therefrom andtake certain affirmative action, as set forth in the Supplemental De-cision and Order.'On February 8, 1963, the Respondent filed with the Board a motionto modify the Board's Order, requesting that we eliminate the provi-sion for backpay mentioned in footnote 2, since investigation hadshowed that Ellis had "lost interest" in the strike on August 26, 1961,and obtained employment on September 14, 1961, and that Escajedaand Patino had continued to strike until March 5, 1962, but now haveother employment and do not desire reinstatement of their employ-ment with Respondent.The Respondent also requested that theBoard eliminate the requirement to bargain with Local 287.Local287, on February 15, 1963, filed a letter of opposition to Respondent'smotion, taking exception to the relief requested, but not to the state-ment of facts alleged in support of the Respondent's motion.1Hereinafter referred to as Local 287.2The Board found that the Respondent had violated Section 8(a) (1), (2), (3), and (5)of the NationalLabor Relations Act.The Board,inter alia,ordered the Respondent tomake whole Manuel Escajeda,Rual Dean Ellis, and Juan Patino for any loss ofpay theymay havesuffered by reason of their discriminatorydischargeof August 16, 1961, and toreinstate those employees to their former or substantially equivalent positionsThisOrder was conditioned upon a determination whether any of these three employees hadabandoned their strike before September 15, 1961.The Board reservedthe rightto modifyitsOrder.The Board also ordered the Respondent,upon request,to bargaincollectivelyin good faithwith Local 287142 NLRB No. 27. 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn March 15, 1963, the Board issued its notice to show cause 3why the Board should not incorporate the statement of facts containedin the Respondent's motion, and in Local 287's letter of opposition,into the record in theinstant case.The notice was answered only byRespondent, who took no exception to the few facts contained in Local287's letter of opposition.Accordingly, we hereby incorporate intothe record in the instantcasethe statement of facts contained in theRespondent's motion of February 8, 1963, and in Local 287's letter ofopposition thereto of February 15, 1963, and shall proceed to disposi-tion of that motion.We are satisfied from the record in this case that none of the threeemployees involved abandoned their strike before September 15, 1961.Escajeda and Patino admitted continuing their strike past that date,and Ellis, although he "lost interest" on August 26, did not informRespondent either that he had abandoned the strike or that he waswilling to return to work.Thus, none of the three is entitled to back-pay as to this period.However, they are still entitled to backpay forthe discriminatory layoff of June 9, 1961, as set forth in our Supple-mental Decision and Order.We are also satisfied from the record as now amplified that the Re-spondent has satisfied its obligation to offer reinstatement to the em-ployees involved.All of the employees have already stated unequiv-ocally that they have employment elsewhere, and that they do notdesire reinstatement of their employment with the Respondent.Hence,IT IS HEREBY ORDEREDthat the Respondent's duty tocontinue itsoffer of reinstatement to Rual Dean Ellis, Manuel Escajeda, and JuanPatino, is eliminated from the Order.IT IS HEREBYFURTHERORDEREDthat the Respondent's request thatthe Board eliminate or rescind its order that the Respondent, uponrequest, bargain collectively in good faith with Local 287, be, and ithereby is, denied as lacking in merit .4MEMBERS LEEDOMand BROWN took no part in the consideration ofthe above Order on Motion.3Not published in NLRB volumes.* It is the Board's long-establishedpolicy toremedy unlawful refusals to bargain by re-quiring anemployer tobargain with the union that represented a majority of its employeesat the time of the wrongful refusal to bargain.See, for example,Karp Metal ProductsCo., Inc,51 NLRB 621. This policy has been appliedto a varietyof factual situationsand has received review and affirmance by the SupremeCourt.N L.R.B. v. BradfordDyeing Association,310 U.S. 818;International Association of Machinistsetc. v N.L R B ,311 U.S.72; N.L R.B. v. P. Lorillard Company,314U.S. 512;FranksBros Company vN.L R B,321 U.S. 702;Ray Brooksv.N.L.R.B.,348 U.S. 96;N.L R B.v.Warren Com-pany, Inc.,350 U.S. 107.As indicated in those cases, this policy is designed,inter else,todeny the employer who has wrongfully refused to bargain,the fruits of his unfair laborpractice, and to insure, insofar as possible,that suchpractice does not deter his employeesfrom freely exercising their rights under theAct.We applyit here for these reasons.